Order issued October 8, 2012




                                               In The
                                    O!nurt nf Appeals
                         111ift}f 1llistrirt nf W.exas at 1llallas
                                       No. 05-12-00995-CV

                  IN RE J.C. PENNEY COMPANY, INC., ET AL., Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00735


                                            ORDER
                         Before Justices Moseley, FitzGerald, and Myers

       The parties filed a joint motion to stay the issuance of an opinion and order in this mandamus

proceeding. On August 24, 2012, the Court granted the motion and ordered the parties to file a joint

status report in thirty days, which the parties have done. The Court ORDERS the parties to file

another joint status report regarding this proceeding thirty da        the date of this order.




                                                   1I1fMOSELEY
                                                 /SIDING JUSTICE